476 F.Supp. 196 (1979)
Michael W. SLOAN
v.
SOUTHAMPTON CORRECTIONAL CENTER.
Civ. A. No. 79-0728-R.
United States District Court, E. D. Virginia, Richmond Division.
August 23, 1979.
Michael W. Sloan, pro se.

MEMORANDUM
WARRINER, District Judge.
Michael W. Sloan, an inmate confined at Mecklenburg Correctional Center, brings this pro se action pursuant to 42 U.S.C. § 1983 (1970). The jurisdiction of this Court is invoked under 28 U.S.C. § 1343(3) (1970). The plaintiff alleges that on threat of solitary confinement he was forced to *197 get a hair cut by the administration at Southampton. For this alleged constitutional deprivation he seeks $6 million recovery in damages.
The plaintiff states only that he was told to get a hair cut or he would be sent to isolation. The Court notes that the Department of Corrections has recently begun to implement regulations governing the permissible length of hair. Any personal preference by prisoners that they be permitted to "do their own thing" raises no constitutional issue. The Courts are being trivialized by giving countenance to such frivolous claims. To grant leave to amend or to otherwise assist plaintiff would only further trivialize the operation of this Court and would divert attention away from those complaints which present truly serious claims. In a word, the claim is a nuisance and should be dealt with as such. Accordingly, this complaint will be dismissed.
An appropriate order shall issue.